Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claims 1-10 of H. Oh et al., US 16/757,778 (Nov. 21, 2020) are pending and under examination.  Claims 1-5 and 7-10 are rejected.  Claim 6 is objectionable.  

Claim Objections

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and accounting for the new matter rejection of base claim 1.

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1-5 and 7-10 under 35 U.S.C. 102(a)(1) as being anticipated by J. Jang et al., KR 2015121337 (2015) (“Jang”) is withdrawn for the following reasons.  As discussed in the previous Office action, Jang discloses the following compounds.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The above compounds disclosed in Jang are considered to fall within the claimed genera when the following claim 1 alternative is invoked.  

AR2 represents  . . . or  may be linked to an adjacent substituent to form a substituted or unsubstituted (3- to 30-membered) mono- or polycyclic ring”.  

However, the newly added claim 1 proviso (see § 112(a) New Matter Rejection below) does not permit this claim 1 alternative where, as in the above Jang compounds, X1 or X7 is CR1.  As such, the Jang compounds do not fall within the scope of claimed formula 1.  

Claim Rejections 35 U.S.C. 112(a) -- New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Amendments narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a).  MPEP § 2163.05(II); See, e.g., In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967); Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996).  The failure to meet the written description requirement of 35 U.S.C. 112(a) commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure.  MPEP § 2163.05.   


35 U.S.C. 112(a) Rejection of Claims 1-5 and 7-10

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description one the grounds that the application as filed does not support the claim 1 amendment of:

provided that when X2 or X1 is CR1, Ar2 represents hydrogen, deuterium, a substituted or unsubstituted (3- to 30-membered)heteroaryl, a substituted or unsubstituted tri(C1-C30)alkylsilyl, a substituted or unsubstituted di(C1-C30)alkyl(C6-C30)arylsilyl, a substituted or unsubstituted (C1-C30)alkyldi(C6-C30)arylsilyl, a substituted or unsubstituted tri(C6-C30)arylsilyl, or [structure], and L2 represents a single bond;

No support is apparent in the application as filed with respect to this newly added proviso.   See MPEP § 2163.05(B)(III); MPEP 2163.04(I); MPEP § 2163(II)(A).  Furthermore, the listing of example compounds at specification pages 12-15 does not present any examples wherein Ar2 is any group other than hydrogen.  Specification at pages 43-60, [0080]-[0084].  

As such, the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims has been met.  MPEP 2163.04(I); MPEP § 2163(II)(A).  In this regard, note that a simple statement by the Examiner, such as ‘[a]pplicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. See MPEP § 2163.04(I).   


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over X. Li et al, Asian Journal of Organic Chemistry, 1876-1884 (2017) (“Li”)

Rejection of claims 1-3, 5 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by X. Li et al, Asian Journal of Organic Chemistry, 1876-1884 (2017) (“Li”) is maintained.  Li discloses synthesis of dibenzo[4,5:6,7]cyclohepta-[1,2,3-de]-naphthalene and its derivatives using palladium-catalyzed double Suzuki coupling reactions.  Li at Abstract.  In Table 1 at page 1878, Li discloses the following compound:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The foregoing compound meets each and every limitation of instant claims 1-3, 5 and 7, when X1-X8 are carbon, R1 is hydrogen, and m and n are zero.  This compound is not excluded by the newly added proviso.  As such, claims 1-3, 5 and 7 are unpatentable Li pursuant to 35 U.S.C. 102(a)(1).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622